                Case 2:20-cr-00197-RAJ Document 92 Filed 01/22/21 Page 1 of 3




1                                                                The Honorable Richard A. Jones
2
3
4
5                           UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
6
                                        AT SEATTLE
7
8
       UNITED STATES OF AMERICA,                                    NO. CR20-197 RAJ
9
10                                       Plaintiff,                 ORDER CONTINUING
                                                                    TRIAL DATE AND
11                v.                                                PRETRIAL MOTIONS
12                                                                  DEADLINE
       JOSE LUIS IBARRA-VALLE,
13     JESUS GUTIERREZ-GARCIA,
14     JESUS GARNICA-MELGOZA,
       HUMBERTO GARCIA,
15     LEE WALLETTE, and
16     TISHA GIRTZ,

17                                       Defendants.
18
             This matter comes before the Court on the stipulated motion of the government
19
     and Defendants Jose Ibarra-Valle, Jesus Garnica-Melgoza, and Tisha Girtz to continue
20
     the trial in this case, and to set a new pretrial motion cutoff consistent with the new trial
21
     date. Having considered the motion, the joinders of Defendants Jesus Gutierrez-Garcia,
22
     Humberto Garcia, and Lee Wallette, the speedy trial waivers of the six moving
23
     defendants, and all the files and records herein, the Court finds and rules as follows:
24
             The facts supporting continuing the trial and excluding the consequent delay are
25
     set forth in the Stipulated Motion to Continue, incorporated by this reference, and include
26
     the following: (a) the number of defendants charged; (b) the nature of the prosecution,
27
     which involves a wiretap investigation into activities in multiple jurisdictions over a
28
      ORDER CONTINUING TRIAL DATE - 1                                         UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
      U.S. v. Ibarra-Valle et al., CR20-197 RAJ
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
               Case 2:20-cr-00197-RAJ Document 92 Filed 01/22/21 Page 2 of 3




 1 number of months; (c) the significant sentences faced by the defendants as currently
 2 charged, (d) the volume of discovery, (e) the likelihood of superseding indictments, and
 3 (f) the need for defense counsel to have an appropriate period to review discovery,
 4 consult with their clients, and prepare a defense.
 5          Additional facts supporting continuing the trial and excluding the consequent
 6 delay include the following: (a) the COVID-19 pandemic has led the Court to limit the
 7 number of jury trials being held and it is unlikely that cases of this size can be tried in the
 8 immediate future, (b) COVID-19 pandemic has made it more difficult for counsel to
 9 consult with their clients, especially those who are incarcerated, and (c) the COVID-19
10 pandemic delays the ability of defendants to travel to this District. In this regard, the
11 Court adopts the facts set forth in in its General Orders, which are incorporated by this
12 reference, issued since the inception of the pandemic.
13          THIS COURT FINDS, pursuant to Title 18, United States Code, Section
14 3161(h)(7)(B)(i) and (ii) that this case and the related cases are sufficiently unusual and
15 complex, due to the combination of the number of defendants, the nature of the
16 prosecution, as well as the existence of novel questions of fact, that it is unreasonable to
17 expect adequate preparation by the parties for pretrial proceedings or for the trial itself by
18 the current trial date, or for the immediate future.
19          THE COURT THEREFORE FINDS that failure to grant the continuance in this
20 case would likely make the continuation of this case impossible and result in a
21 miscarriage of justice, because failing to continue this matter for a considerable period of
22 time would deny counsel for the parties the reasonable time necessary for effective
23 preparation, due to defense counsels’ need for more time to review the considerable
24 volume of discovery and evidence produced, and still to be produced, and to consider
25 possible defenses and motions, taking into account the exercise of due diligence.
26          THE COURT FINDS, in light of these factors, that it is unlikely that the parties
27 can be reasonably ready to try this matter before October 18, 2021, at the earliest.
28
     ORDER CONTINUING TRIAL DATE - 2                                         UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     U.S. v. Ibarra-Valle et al., CR20-197 RAJ
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
               Case 2:20-cr-00197-RAJ Document 92 Filed 01/22/21 Page 3 of 3




 1          THIS COURT FINDS, pursuant to Title 18, United States Code, Section
 2 3161(h)(6) and (7), that this is a reasonable period of delay in that all defendants who
 3 have appeared and been arraigned in this district have stipulated to this date. The Court
 4 finds that given the complexity of the case, the number of defendants, and the volume of
 5 discovery produced, and still to be produced, that more time is, in fact, necessary.
 6          THIS COURT FINDS, therefore, that pursuant to Title 18, United States Code,
 7 Sections 3161(h)(6) and 3161(h)(7), the ends of justice will best be served by a
 8 continuance, and that they outweigh the interests of the public and the defendants in a
 9 speedy trial.
10          THIS COURT FURTHER FINDS that all of the additional time requested
11 between the current trial date of and the new trial date is necessary to provide counsel for
12 the defendants the reasonable time necessary to prepare for trial.
13          NOW, THEREFORE, IT IS HEREBY ORDERED that the parties’ stipulated
14 motion (Dkt. # 68) is GRANTED. The trial date in this matter is continued from
15 February 8, 2021, to October 18, 2021, at 9:00 a.m.
16          IT IS FURTHER ORDERED that all pretrial motions, including motions in
17 limine, shall be filed no later than September 2, 2021.
18          IT IS FURTHER ORDERED that the time between the date of this order and the
19 new trial date of October 18, 2021, is excluded in computing the time within which a trial
20 must be held pursuant to Title 18, United States Code, Section 3161, et seq.
21
22          DATED this 22nd day of January, 2021.
23
24                                                   A
25                                                   The Honorable Richard A. Jones
26                                                   United States District Judge
27
28
     ORDER CONTINUING TRIAL DATE - 3                                      UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     U.S. v. Ibarra-Valle et al., CR20-197 RAJ
                                                                           SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
